Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Newly submitted claims 39-40 and 42-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims require substructure that is excluded by the instant species election.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-40 and 42-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of Examination
	Claims 16-44 are pending, claims 18, 22-23, 32, 36-37, 39-40 and 42-43 are withdrawn and claims 16-17, 19-21, 24-31, 33-35, 38, 41 and 44 are currently under examination.
	Applicant claims a compound of formula (I), wherein Y is C=O, P is N(CH3), Q is C(H), R1 is CF3, R2 is H, Ar is a six membered heteroaryl, with a single nitrogen ring atom, which heteroaryl is substituted with S(=O)2-ethyl in the ortho position. Applicant also claims a composition comprising a compound of formula (I), which may also contain additional active substances and which composition may be used for protecting growing plants or animals from attack from invertebrate pests or for generally controlling or combating invertebrate pests.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-17, 19-21, 24-31, 33-35, 38, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2016/023954 A2, or record) in view of Clark et al. (WO 2015/038503 A1, of record).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jung et al. teach a compound with the following formula:

    PNG
    media_image1.png
    135
    284
    media_image1.png
    Greyscale

wherein R4 is methyl, R2a is trifluoromethyl, X is SO2, R1 is ethyl, A is N, R3 is hydrogen and R8 is methyl (pg 8-9), which differs from the elected compound in that a 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Jung et al. teaches the compound, composition and methods as discussed above, but fails to specifically teach the exact species elected.  The teachings of Clark et al. help to cure these deficits.
Clark et al. teach insecticidal compositions that contain a compound of formula (I) with the following substructure:

    PNG
    media_image2.png
    206
    309
    media_image2.png
    Greyscale

wherein Q can be:

    PNG
    media_image3.png
    232
    299
    media_image3.png
    Greyscale

wherein X2 can be N, thus giving a bicyclo structure with nitrogens in the ring positions as required on the elected species, with no methyl on the nitrogen shared by the two heterocycles (pg 1, ln 20 to pg 2, ln 6).  Clark et al. further teach that the compound may be included in a composition with an additional active agent that is used to control invertebrate pests by applying the composition to the pest or the habitat of the pest or a seed (pg 7, para 1-5).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compound of Jung et al. based upon the teachings of Clark et al. such that the nitrogen is moved one position over where the nitrogen is shared between both heterocyclic rings and wherein the methyl is removed as a substituent therefrom.  As Clark et al. teach that a bicyclic compound with the nitrogen without the methyl in this position along with the other two nitrogen in the claimed positions in the bicyclic structure results in a compound that possesses insecticidal properties, one of ordinary skill in the art would have had a reasonable expectation of making such a change to the structure of the compound of Jung et al.  Additionally, it 
	Regarding the application rate of the composition/compound applied to seed, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Amendment
	The amendments to claims 16 and 20 has rendered the 112(b) rejection of these claims no longer applicable.  Thus, the 112(b) rejection of claims 16 and 20 is hereby withdrawn. 
	Applicant traverses the 103 rejection of by arguing that Clark does not generically that the bicyclic compound with nitrogen atoms at the required location results in a compound with insecticidal properties, but rather that the composition can be used to control invertebrate pests, which includes arthropods, gastropods, nematodes and helminths.  Applicant further argues that replacing the bicyclic scaffold of Jung with the bicyclic scaffold of Clark will not result in the claimed compound.  These arguments were not found persuasive.
	Regarding the first argument, insects are arthropods, and control of insects (IE insecticidal properties) would have been easily envisioned from Clark.  Furthermore, Clark actually tests and exemplifies insecticidal properties of compounds of formula 1, which have a nitrogen in the bridging location as claimed, against the insects green peach aphids, cotton melon aphid and sweet potato whitefly.  While the mortality differed by insect target, compounds with the nitrogen at the bridging location demonstrates excellent mortality, even at 50 ppm for green peach aphids.  Thus, not only would an ordinarily skilled artisan have understood that the compounds of formula 1 of Clark possess insecticidal properties, they would have understood that compounds with the nitrogen at the bridging location can provide excellent insecticidal properties and would have had a reasonable expectation of success of moving the nitrogen of Jung to the bridging location as taught by Clark and retaining/improving insecticidal properties of the Jung compound.
In response to applicant's argument that incorporation of bicyclic scaffold of Clark for the bicyclic scaffold of Jung would not produce the claimed compound, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant scenario, the teachings of Clark would have suggested to one of ordinary skill in the art that a bicyclic scaffold with nitrogen atoms at the locations as claimed, including a nitrogen at the bridging location, would result in compounds which possess excellent insecticidal properties.  With this information in hand, one of ordinary skill in the art would have found it obvious to move the nitrogen in question to the bridging location with a reasonable expectation of success based upon the teachings and the data provided in Clark.
The declaration of Dr. Schröder received 07/30/2021 is hereby acknowledged.  The declaration provides data comparing the mortality achieved by applying the inventive compounds C2 and C5 as well as the closest prior art compounds C2a and C5a to various pests at specific concentrations.  The data established that the inventive compounds, with the nitrogen in the bridging location, largely provided superior mortality at the concentrations tested of 10 ppm and 100 ppm over the compounds of the closest prior art.
Regarding the data presented in the declaration as it pertains to the obviousness of the claimed compound, compositions and methods, to effectively rebut a prima facie case of obviousness, superior results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  While Applicant has provided data comparing inventive compounds C2 and C5 against the closest prior art, the claims are not commensurate in scope with the data.  Specifically, the instant claims comprise a genus that is much larger than the two species tested.  Additionally, data was provided for fairly low concentrations of the inventive compound to demonstrate superior results at these low concentrations.  As Jung et al. teach that these comparative compounds have insecticidal properties, it would be expected that as the compounds are tested at higher concentrations, both inventive and prior art compounds would demonstrate 100% mortality.  At present, the current independent claims do not require any concentration of the inventive compounds and thus are not commensurate in scope with the data that demonstrated superior results.  For this reason, the data is not yet sufficient to overcome the present prima facie case of obviousness set forth in the 103 rejection above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616
                                
/JOHN PAK/Primary Examiner, Art Unit 1699